Citation Nr: 1201213	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960 and from January 1961 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for gastroenteritis.  The Board has recharacterized the issue more broadly, as indicated on the title page.

The Veteran initially requested a Board hearing, but withdrew this request through his representative in an August 2010 statement in support of claim (VA Form 21-4138).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2008, the Veteran claimed entitlement to service connection for "gastroenteritis also known as stomach problem."  He has been diagnosed with diverticulosis, gastritis, and gastroesophageal reflux disease (GERD), as well as testing positive for H. pylori.  The June 1956 enlistment examination report indicated that the abdomen and viscera were abnormal, specifically, that here was frequent abdominal pain and fullness, sometimes relieved by alkali but aggravated by food.  The examiner indicated that these symptoms were probably a psychogenic reaction.  He also indicated that items 21-39 on the examination, which included number 31, abdomen and viscera, were clinically insignificant.  As a defect of the abdomen was noted at entry, the Veteran is not presumed to have been sound in this regard at entry into service.  38 U.S.C.A. § 1111 (West 2002).

The May 1960 discharge examination report indicates that the abdomen and viscera were normal, and that the Veteran had gastritis in 1958 and responded to medication with no complications and no sequelae.  The service treatment records (STRs) contain an October 1957 notation that the Veteran felt dizzy and his stomach was upset, but there was no vomiting or diarrhea.  A December 1958 notation indicates that the Veteran complained of gas on the stomach and he had had many previous episodes in the past.

The Veteran was afforded a June 2008 VA "stomach, duodenum, and peritoneal adhesions" examination.  After reviewing the claims file and examining the Veteran, the examiner opined that "it is less likely than not (less than 50/50 probability) that present GI complaints are caused by or a result of gastroenteritis during service."  The examiner indicated that "nervous stomach" preexisted entry into service.  He noted that review of the STRs revealed no sick visits for this condition and no profiles for the stated condition.  He noted that the Veteran was treated for constipation in December 1974, and that, except for this entry there was no record of treatment for gastrointestinal disorder in the STRs.  He noted that one visit for alcohol abuse was noted.  He found that there was no STR documentation of gastroenteritis, which is an infection of the GI tract.  He also noted that diverticulosis was not a diagnosed condition during active duty and is not a diagnosed condition during active duty and is, in the absence of diverticulitis, an anatomical diagnosis with no symptoms attached.  He also noted that the H. pylori would explain the Veteran's present symptoms of bloating and pyrosis.  He added that relating these symptoms to active duty gastrointestinal complaints would be mere speculation, and noted that individuals (such as the Veteran) who are smokers are predisposed to gastric hyperactivity.

In her informal hearing presentation, the Veteran's representative argued that the Veteran is entitled to a new examination because the examiner did not address the question of aggravation of the preexisting stomach problems and did not note a diagnosis of gastroenteritis in February 1976.  The Veteran's representative referred to a February 1976 physical profile report which listed gastroenteritis along with other symptoms and disorders.  However, the space next to gastroenteritis was not marked, while low back pain was marked and flu syndrome was written in a space marked "other."  It is not clear to the Board whether the Veteran had each of the disorders/symptoms listed or only low back pain and flu syndrome.  However, given that the examiner indicated the December 1974 constipation was the only record of gastrointestinal treatment when in fact the Veteran was also treated for upset stomach in October 1957, the Board finds that his conclusion was based on an inaccurate factual premise.  In addition, the Veteran's representative is correct that the question of aggravation should be addressed.  Moreover, the statement that a relationship of the current symptoms to service would be mere speculation, without further explanation runs afoul of Jones v. Shinseki, 23 Vet.  App. 382 (2009).  As the examination was thorough, the Board finds that an opinion should be requested from a physician and an examination should only be ordered if the physician is unable to answer the questions below without such examination.

Accordingly, the case is REMANDED for the following action:

Request an opinion from an appropriate physician as to the nature and etiology of any current gastrointestinal disorder.

The claims file must be sent to the physician for review.

The physician should first identify each gastrointestinal disability indicated by recent records of treatment of the Veteran and the June 2008 VA examination report.  Then, as to each diagnosed gastrointestinal disability, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service, including the in-service gastrointestinal symptoms noted above.  Specific reference should be made to all in-service gastrointestinal symptoms.

The physician should also indicate whether any current gastrointestinal disability is the result of aggravation of the preexisting abdominal symptoms noted on the June 1956 entrance examination report.

A complete rationale should accompany each opinion provided.


If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


